UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-6104



PETER DUDLEY ALBERTSEN, II,

                                            Petitioner - Appellant,

          versus


VANESSA P. ADAMS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:04-cv-00685-WDK)


Submitted: April 20, 2006                     Decided: April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Dudley Albertsen, II, Appellant Pro Se.      George Maralan
Kelley, III, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Peter Dudley Albertsen, II, appeals a district court

final order and judgment adopting the magistrate judge’s report and

recommendation and denying his 28 U.S.C. § 2241 (2000) petition.

The magistrate judge recommended relief be denied and advised

Albertsen that failure to file timely objections to the report

could waive appellate review of a district court order based upon

the recommendation. Despite this warning, Albertsen failed to file

objections.*

               The timely filing of specific objections to a magistrate

judge’s       report     and    recommendation      is     necessary   to    preserve

appellate review of the substance of the recommendation when the

parties have been warned of the consequences of failing to object.

See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

also       Thomas   v.   Arn,   474   U.S.    140   (1985).       Albertsen    waived

appellate review by failing to file objections after receiving

proper       notice.      Accordingly,       we   affirm    the   district    court’s

judgment.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                             AFFIRMED


       1
      There is no evidence in the record Albertsen informed the
court of his change of address until he filed his notice of appeal.


                                        - 2 -